COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      United Parcel Service v. Terrica Barnes as next friend of K. C.

Appellate case number:    01-16-00805-CV

Trial court case number: 2008-54568

Trial court:              164th District Court of Harris County

         The parties filed a joint motion to abate the appeal to allow the parties to obtain the
necessary approval and signatures on their settlement agreement. This court granted the parties’
motion and abated the appeal. The parties have now filed a joint motion to dismiss the appeal,
stating that the parties have completed their settlement agreement and it has been approved by
the trial court. Therefore, the parties ask that we set aside the trial court’s judgment and remand
to the trial court for rendition of judgment in accordance with the parties’ agreement.
        This court may dispose of an appeal in accordance with “an agreement signed by the
parties and filed with the clerk.” TEX. R. APP. P. 42.1(a)(2). The parties have not filed a copy of
the settlement agreement with this court as required by Rule 42.1(a)(2). Accordingly, we deny
this motion without prejudice to the refiling of the motion with a copy of the parties’ settlement
agreement.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: February 8, 2018